DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 22, 2022 has been entered.

Response to Arguments

Applicants' arguments, filed February 22, 2022, have been fully considered but they are not deemed to be fully persuasive. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Applicants traverse the prior art rejection of record on the grounds that they can and will show that that pH sensitive nanoparticles that mimic those in Kim et al. will cluster and greatly increase in size as solution changes from acidic to basic.
These arguments are unpersuasive. As of the preparation of this Office Action, no such evidence has been made of record to substantiate these statements by Applicants. Arguments without factual support are mere allegations and are not found persuasive. Additionally, it is not clear why the nanoparticles of Kim et al., cited for drug attachment via a linker rather than directly to the surface, would be closer prior art than those prepared in the primary Kannan et al. reference. Kim et al. is relied on for teaching the drug attachment via a linker and there need not be bodily incorporation of other features of Kim et al. Therefore, these arguments are unpersuasive and the previous prior art and non-statutory double patenting rejections are maintained.

Comments and Notes

It is respectfully suggested that a word such as “a” or “over” be inserted in the phrase that has been added to independent claims 1 and 19 before the word “pH” so that the phrase makes more grammatical sense.
It is also noted that while “thioctic acid” and “lipoic acid” are two synonyms for the same compound, it would be more consistent to use “thioctic acid” in the enumerated sequence of claim 3.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Independent claims 1 and 19 have each been amended to state that the “nanoconjugate has a diameter that is hydrodynamically stable at pH range of from 2 to 12.” This limitation is not adequately supported by the disclosure as originally filed. Data for size measured in various ways for NP1 [gold coated just DTDTPA] and NP2 [gold coated with DTDTPA and thiooctyl terminated bombesin (1:2 ratio) but different ratios are mentioned in this paragraph than in example 1 (¶ [0083] onward)] are shown in figure 12 based on the brief description of this figure at ¶ [0029]. Figure 12 shows data for particles in 0.9% NaCl, 0.5% cysteine, 0.2M histidine, 0.5% human serum albumin (HSA) or 0.5% bovine serum albumin (BSA; ¶ [0091]) with data is reported at 0, 2.5, 2, 4 and 24 hours. Absorbance as in Figs. 12A and 12B can also reflect the aggregation status of the particles as such aggregation changes the color of the composition. Example 4 states that both NP1 and NP2 showed increases in hydrodynamic size of 24 hours due to gold thiol interactions but “the increase was not significant” while the changed in hydrodynamic diameter were “minimal confirming the structural integrity and robustness of the conjugate” (¶ [0091]). However, these results were looking at the effect of the composition of the solvent not the pH as in the new claim language. ¶ [0082] references that NP1 and NP2 were incubated at pH 2, 5, 7, 10 and 12 for 24 hours but the Examiner was unable to locate the results from such experiments that would directly bear on the present claim limitation. As presently written, the new claim language can be met by a stable diameter hydrodynamic diameter at any pH between 2 and 12 for any period of time in any solution having a pH within that range. The instant application does not provide sufficient support for such a broad limitation even if the data for the experiments that were carried out were reported. The dependent claims fall therewith.
If Applicant is in disagreement with the Examiner regarding support for the amended claims, Applicant is respectfully requested to point to additional locations and/or explain how implicit support is present for the full breadth of the new claim language.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1 19 now require that the “nanoconjugate has a diameter that is hydrodynamically stable at pH range of 2 to 12” (emphasis added). Neither the claims nor the specification provide a definition of what amount of change in the hydrodynamic diameter would be considered large enough that the nanoconjugate would not be considered ‘stable’ as required by the amended claims. Language in the specification indicate that no “noticeable” changes (¶ [0082]) or “minimal” changes (¶ [0091]) was observed although once again, this was not for the effects of pH variation but the overall solvent composition. The claim language does not require any particular method of assessing hydrodynamic diameter stability, and the measurement method (e.g., UV-VIS absorbance or dynamic light scattering) could influence what amount of change in hydrodynamic diameter that results in a “noticeable” change. In discussing the results that are shown in figure 12, the specification states that the “1:4 ratio of Au:BBN showed aggregation over the period of 24 hrs time while both conjugates NP1 and NP2 [1:2 (Au:BBN) ratio] were stable in these biologically relevant solutions” and that while changes were observed in the presence of cysteine due to gold thiol interactions but “the increase was not significant”. Based on data in table 1, it appears that such particles were 78 – 124 nm in hydrodynamic size, but the data in figure 12C and 12D indicates that a variation in hydrodynamic size of about 300 nm for both NP1 and NP2 in cysteine at 24 hours, which even for the largest particles in Table 1 would represent a great increase in the size, but yet such a change is described as “not significant”. While none of this discussion in the specification relates to pH, it could provide information as to what is meant by stability in regards to the hydrodynamic diameter, but even when such information is considered, neither the claims nor the specification provide sufficient guidance as to what would be deemed “hydrodynamically stable” such that one of ordinary skill would be apprised of the metes and bounds of the claims, with the specification seeming to make the issue less clear as changes that would seem significant are described as not significant. Therefore, claims 1 and 19 are indefinite and the dependent claims fall therewith. Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19 – 21 were rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (WO 2015/103028) in view of Kim et al. (US 2013/0138032). This rejection is MAINTAINED for the reasons of record set forth herein.
	Kannan et al. discloses a multicomponent gold nanoparticle material that comprises with DTDTPA linked to the nanoparticle surface via dithiol linkages and gallium and an optional biomolecule attached (whole document, e.g., abstract). The biomolecule can be any amine containing biomolecule, such as peptides, antibodies and molecules comprising an amine group (¶ [005]). The layered carboxylate structure plays an important role for attachment and is fairly stable over the pH of 6 to 13 and different concentrations (¶ [0027]). As shown in figures 2A and 2B, the gallium and biomolecule (BM) can both attach to the AuNP[DTDTPA]. The ratio of Au:Ga may be 1:5,1:2.5 or 1:1.25 and in preferred embodiments, the particles have a size of about 3 – 5 nm (¶ [0023]). Some constructs have a hydrodynamic size of 88 nm and a -55 mV zeta potential (¶ [0023], see also table 1 (¶ [0055]). 
Attachment of the drug doxorubicin not directly to the surface of the nanoparticles but via a linker is not disclosed.
Kim et al. discloses a method for effectively delivering an anticancer drug into cancer cells by binding the anticancer drug to pH-sensitive nanoparticles so as to be separated from cancer cells (whole document, e.g., abstract). The pH sensitive nanoparticles are negatively charged and well dispersed under neutral or basic conditions but upon exposure to acidic conditions, the particles become positively charged (¶ [0002]). Upon the change from alkaline to acidic environment, the compounds loaded on the nanoparticle hydrolyze and the particles aggregate (¶ [0017]). A carboxyl group can react with either a primary amine or hydroxyl group to form the linkage with the anticancer agent (¶ [0018]). The primary amine and carboxyl group will react form an amide bond. An exemplary agent to which the anticancer is bonded in chemical formula (I) (¶ [0019]) two thiols and a carboxyl group at the opposite terminus. The metal nanoparticles are preferably less than 20 nm in diameter, more preferably 5 – 15 nm (¶ [0015]). The anticancer agents can be well known agents such as doxorubicin (¶ [0022]) which was conjugated to pH sensitive nanoparticles at ¶ [0054] onward. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to conjugate doxorubicin to the DTDTPA moieties on the surface of the golf nanoparticles of Kannan et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because different modalities for attachment of functional molecules such as drugs are known and Kim et al. discloses that gold nanoparticles with surface carboxylic acid groups can be used for conjugation to anticancer agents such as doxorubicin that can hydrolyze when exposed to an acidic environment, resulting in particle aggregation and drug release. Direct conjugation of the drug to the surface as in Kannan et al. would not allow for such pH dependent behavior. The selection of the conjugation method from those that are known in the applied prior art is within the skill of the person of ordinary skill in the art. 
As to the behavior of the hydrodynamic diameter in solutions of different pH, such behavior is determined by the structure of the particles themselves and particles having the same structure as required by the instant claims is rendered obvious by the combined prior art. Table 1 of Kannan shows stability of the diameter over a pH range of 6 – 13, with increased size at lower pH values being attributed to protonation of the COOH groups that are present in the DTDTPA, which is also required to be present in the claimed construct. As noted above, no results for the pH studies carried out in the instant application but for the hydrodynamic size over 24 hours in various solvents, the hydrodynamic size behavior reported in the applied Kannan et al. reference and the instant application appear quite similar. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 Therefore the combined prior art renders obvious constructs having the structure required by the claims and the new wherein clause does not patentably distinguish the instant claims over the applied prior art.
Given the known anticancer activity of the nanoparticles and doxorubicin, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer the nanoconstructs to a subject to treat cancer as required by claim 21. Addition of a pharmaceutical acceptable carrier will allow for the ready administration of the nanoconstructs to the subject in need of treatment.
	

Claims 1 – 21 were rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. and Kim et al. as applied to claims 19 - 21 above, and further in view of Chanda et al. (PNAS, 2010). This rejection is MAINTAINED for the reasons of record set forth herein.
Kannan et al. and Kim et al. are discussed above. Kim et al. also discloses that introduction of a targeting molecule is expected to further enhance therapeutic efficacy for cancer (¶ [0035]).
The presence of a thioctic acid terminal peptide directly linked to the gold nanoparticle surface is not disclosed.
Chanda et al. discloses that the nanomedicine approach uses targeted nanoparticles as platforms to design imaging probes and therapeutic agents for cancer and other human disorders (p 8760, col 1, ¶ 2). Target specificity is achieved though hybrid nanoparticles that are produced by conjugating AuNPs with tumor specific biomolecules, including peptides or various receptor specific substrates (p 8760, col 2, ¶ 2). A library of AuNPs was produced with conjugated gastrin-releasing peptide (GRP) receptor-avid bombesin (BBN; p 8760, col 2, ¶ 2). BBN peptide analog libraries have demonstrated high affinity toward GRP receptor in vivo that are overexpressed in prostate, breast and small-cell lung carcinoma (p 8760, col 2, ¶ 3). As shown in scheme 1, a thioctic-acid-linked truncated GRP (lipoic acid is another name for thioctic acid) receptor-avid bombesin meeting the structure of instant claim 3. The reactive sites on AuNPs allows for the incorporation of varying amounts of BBN peptides (p 8761, col 1, ¶ 2). The particles are spherical in shape with a core size of about 16 – 18 nm and the conjugated has a hydrodynamic diameter of 115 – 155 nm, suggesting that the BBN molecules are conjugated to the AuNPs (p 8761, col 1, ¶ 2). The AuNP-BBN conjugates that should good stability had a negative zeta potential of -27.2 mV, indicating that the particles repel each other and have no tendency to aggregate (p 8761, col 2, ¶ 2). The stable AuNP-BBN-3 (a ratio of 1:3, although ratios of 1:1 and 1:2 were also investigated; see p 1, col 1, last ¶ of Supplemental Information) construct also exhibited a high cellular binding affinity for human prostate cancer cells PC-3 that exhibit a large number of GRP receptors on the cell surface (p 8761, col 1, ¶ 3). Mice were injected via the i.p. (intraperitoneal) mode and localization of the particles determined (p 8763, col 2). The nanoparticles were dissolved in PBS (phosphate buffered saline; p 8765, col 2, ¶ 3) and injected i.p. with the nanoparticles (p 8765, col 2, ¶ 2).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to add a targeting ligand such as the BBN conjugate of Chanda et al. to the nanoparticles of Kannan et al. and Kim et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kim et al. and Chanda et al. discloses that targeting ligands can be attached to the surface of gold nanoparticles and the BBN ligands of Chanda are useful to target cancer cells such as prostate cancer cells that overexpress GRP receptor. Thus it would be obvious to use nanoparticles comprising both this targeting acid and pH sensitive drug delivery conjugate to a subject to treat a cancer such as prostate cancer. Such constructs can be administered to the subject via injection. The construct would provide targeted delivery of the anticancer agent doxorubicin to cancer cells overexpressing the GRP receptor. The amount of doxorubicin, targeting ligand, particle size and zeta potential are all results effective parameters that the person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. The number of BBN ligands affects the overall size and affinity of the nanoconstructs which can be tailored for the particular application while the amount of drug to be delivered should also be optimized to provide a therapeutically effective amount of drug to the cancer cells. A negative zeta potential prevents aggregation but as taught by Kim et al., a change in the charge state after delivery can be desirable so the zeta potential should also be optimized. There is no evidence of record as to the criticality of the claimed ranges.
Claims 5 and 6 are product-by-process claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. While the concentration of materials present in the reaction will alter the amount present in the final product, the evidence of record does not establish that the claimed process will result in a different and non-obvious product compared to that rendered obvious by the applied prior art.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 21 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6 of U.S. Patent No. 10,914,734 in view of Kim et al. (US 2013/0138032) and optionally Chanda et al. (PNAS, 2010). The claims of US’724 recite a gold nanoparticle with both DTDTPA and a thioctic acid terminated bombesin peptide as in instant claim 3 directly conjugated to the surface of the nanoparticle (claims 1 and 2). A method of making such particles is also claimed (claim 6).
Conjugation of doxorubicin to the particles via the DTDTPA is not claimed.
Kim et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to conjugate doxorubicin to the DTDTPA moieties on the surface of the golf nanoparticles of US’734. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because different modalities for attachment of functional molecules such as drugs are known and Kim et al. discloses that gold nanoparticles with surface carboxylic acid groups can be used for conjugation to anticancer agents such as doxorubicin that can hydrolyze when exposed to an acidic environment, resulting in particle aggregation and drug release. Given the known anticancer activity of the nanoparticles and doxorubicin, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer the nanoconstructs to a subject to treat cancer as required by claim 21. Addition of a pharmaceutical acceptable carrier will allow for the ready administration of the nanoconstructs to the subject in need of treatment.
The amount of bombesin peptide, the size and zeta potential are not claimed.
Chanda et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of bombesin ligand, particle size and charge. The amount of doxorubicin, targeting ligand, particle size and zeta potential are all results effective parameters that the person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. The number of BBN ligands affects the overall size and affinity of the nanoconstructs which can be tailored for the particular application while the amount of drug to be delivered should also be optimized to provide a therapeutically effective amount of drug to the cancer cells. A negative zeta potential prevents aggregation but as taught by Kim et al., a change in the charge state after delivery can be desirable so the zeta potential should also be optimized. There is no evidence of record as to the criticality of the claimed ranges. Thus it would be obvious to use nanoparticles comprising both this targeting acid and pH sensitive drug delivery conjugate to a subject to treat a cancer such as prostate cancer. 
Claims 5 and 6 are product-by-process claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. While the concentration of materials present in the reaction will alter the amount present in the final product, the evidence of record does not establish that the claimed process will result in a different and non-obvious product compared to that rendered obvious by the applied prior art.

No mention is made of the non-statutory obviousness-type double patenting rejection based over US Patent No. 10,914,734 and this is noncompliant with the regulations under 37 C.F.R. 1.111. The instant rejection is not a provisional rejection as the claims of US Patent 10,914,734 have been issued. In the interest of compact prosecution, the examiner has examined the instant application. However, in order for the response to the instant Office Action to be fully responsive and in compliance with the regulations under 37 C.F.R. 1.111, the Applicant should either file a terminal disclosure or traverse the rejection based on US Patent No. 10,914,734. Because applicant did not distinctly and specifically point out the supposed errors in the instant non-statutory obviousness-type double patent rejection in view of US Patent No. 10,914,734 and no Terminal Disclaimer has been filed, the rejection is maintained. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618